Title: To James Madison from Benjamin Henry Latrobe, 28 June 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington, June 28h. 1811.
The considerations which arise out of my engagement with the public in the direction of the public buildings are so interesting to me, and involve so entirely my future residence and the means of supporting my family, that unwilling to occupy more of your time that [sic] I can help, in listening to what I have to suggest on the subject, I take the liberty of submitting to you a wish, that a meeting with the Secretary of the Navy, in whose department the principal part of my services have been lately rendered and yourself may be allowed me, when the whole merits of my case may at once be laid before you & the Secretary, and an ultimate decision had. I will speak to the Secretary on the subject and await the arrangement you may be pleased to make respecting such an interview. On the statements I shall then be able to lay before you, you will, I doubt not, be able to form a correct judgement as to what will be due in justice to me, as well as to the public, and it will give me an opportunity of removing such impressions respecting my case, as may have been injurious or explaining circumstances that may have been doubtful. I am with high respect Yrs. &c
B H Latrobe
